Citation Nr: 0903472	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1945.  Service personnel records show he was awarded the 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2004 and July 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas in which entitlement to TDIU was 
denied and in which service connection for bilateral hearing 
loss was granted and assigned a 10 percent evaluation, 
effective in March 2005.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the service-connected 
bilateral hearing loss measures no greater than Level V in 
the right ear and Level VIII in the left ear at its worst. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
bilateral hearing loss are met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for bilateral hearing 
loss was granted in the July 2005 rating decision appealed, 
and the current appeal arises from the veteran's disagreement 
with the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2; 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for bilateral hearing loss was granted in 
a rating decision dated in July 2005. The disability was 
evaluated as 10 percent disabling, effective in March 2005.  
The veteran appealed the evaluation assigned.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85.

The 10 percent evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100.  Under the rating 
criteria, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination testing (Maryland CNC) together with the 
average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz. These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating. 38 C.F.R. § 
4.85.

Where pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
using either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).

The record contains VA audiological examination reports dated 
in June 2005 and May 2007.  These examination reports show 
findings in pure tone measurements as follows:


HERTZ
June 
2005
1000
2000
3000
4000
RIGHT
30
55
75
80
LEFT
25
60
65
70

Average pure tone threshold was calculated at 38 dB in the 
right ear and 35 dB in the left ear.  However, these averages 
calculated are not mathematically correct.  Taking the sum of 
the measurements found and dividing by four results in an 
average pure tone threshold of 60 in the dB for the right ear 
and 57.5 dB in the left ear.  As these measurements are more 
favorable to the veteran, they will be used rather than 
returning the claim for new calculations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  CNC Maryland speech test results were 
measured at various points and were reported at 80 percent at 
90 dB and 72 percent at 80 dB on the right, and at 80 percent 
at 85 dB and 50 percent at 75 dB in the left ear.  


HERTZ
May 2007
1000
2000
3000
4000
RIGHT
25
45
70
80
LEFT
20
65
65
70

Average pure tone threshold was calculated at 55 dB of the 
right ear and 55 dB in the left ear.  Speech discrimination 
was again measured at various points and was reported to be 
84 percent at 80 dB, 80 percent at 70 dB and 76 percent at 90 
dB in the right, ear and 80 percent at 90 dB, 72 percent at 
70 dB and 68 percent at 80 dB in the left ear.

Construing the evidence in the light most favorable to the 
veteran, the lowest measures of speech discrimination will be 
used in calculating the level of the veteran's hearing loss.

Using Table VI, these findings reflect Level V in the right 
ear and Level VIII in the left ear in June 2005, and Level IV 
in the right ear and Level V in the left ear in May 2007.  
This equates to 30 percent and 10 percent hearing loss, 
respectively, under Table VII.  

However, it is noted that both VA examinations carry the 
disclaimer that the screening test conducted was not an 
accurate measure of high frequency hearing loss.  The same 
examiner conducted both examinations, and stated that she had 
reviewed the claims file.  In May 2007, the examiner further 
observed that the veteran's hearing loss was of such a degree 
that it may restrict his employability where acute hearing 
was required for safety or job performance reasons.

Given the foregoing, the Board accepts the levels of hearing 
loss found in June 2005 for the purpose of determining an 
appropriate rating.  Those findings of hearing impairment for 
bilateral hearing loss warrant a 30 percent evaluation 
beginning with the grant of service connection in June 2005.  

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, given the disclaimer by the examining audiologist as 
explained above, the Board is using the results most 
favorable to the veteran and is not assigning staged 
evaluations.  See Fenderson v. West,  12 Vet. App. 119 
(1999).

Consideration of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) is deferred pending adjudication of the 
claim for TDIU, which is the subject of a remand immediately 
following this decision.  
ORDER

An evaluation of 30 percent for bilateral hearing loss is 
granted from the date of service connection, March 23, 2005.


REMAND

The veteran seeks entitlement to TDIU.

The Board has granted an evaluation of 30 percent for the 
veteran's service-connected hearing loss, effective in June 
2003, as detailed above.  Further analysis as to the 
veteran's eligibility for TDIU is required based on this 
grant.

Furthermore, the Board observes that the medical evidence 
presents conflicting information concerning the veteran's 
employability and the disabilities to which his 
unemployability may be attributed.

A private statement filed in November 2007 indicates that the 
veteran is housebound and requires the aid and attendance of 
another person to perform the activities of daily living.  
The disabilities the physician identified as causing these 
conditions included degenerative arthritis of the lumbosacral 
spine productive of marked limitation of motion.  These 
findings are also present in a September 2006 VA examination 
which also noted limitation of lumbar spine motion and 
difficulty standing with weakness in the lower extremities.  
The examiner further observed that the veteran has conditions 
secondary to his diabetes mellitus and that all of these 
conditions limit his employability; but the examiner did not 
distinguish between service connected and non-service 
connected disabilities.

In contrast, VA examination conducted in January 2008 
observed that the veteran was unable to stand up or use a 
walker, but appeared to attribute this to weakness in his 
legs rather than to the service-connected lower back.


Accordingly, the case is REMANDED for the following action:

1.Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.

2. Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature and 
extent of all service-connected and 
nonservice-connected disabilities.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.

The examiner is to offer an opinion as to 
the veteran's employability.  If the 
veteran is found to be unemployable, the 
examiner is to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's unemployability is due 
to his service-connected disabilities as 
opposed to non-service connected 
disabilities.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for TDIU with application 
of all appropriate laws and regulations, 
including consideration of extraschedular 
evaluations under 38 C.F.R. § 3.321 and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


